FILED
CHARLOTTE, NC

IN THE UNITED STATES DISTRICT COURT M
FOR THE WESTERN DISTRICT OF NORTH CAROLINA AY 10 2021

 

CHARLOTTE DIVISION US DIST
WESTERN DisTRICn oS NC
)
UNITED STATES OF AMERICA ) Docket No. 3:19-cr-211-FDW
)
V. )
)
LAWRENCE JEFFREY BROOKS ) ORDER
)

 

Upon consideration of the Motion of the United States of America, by and through the
United States Attorney for the Western District of North Carolina, and upon finding good cause
for the retention of the methamphetamine seized on May 14, 2019 in U.S. Department of
Homeland Security HSI Case Number CR13WS12CR0012, FPF Case Number 2019 1512
000556 01,

IT IS HEREBY ORDERED that the aforementioned methamphetamine be retained by
the Department of Homeland Security until further Order of the Court.

SO ORDERED this 10" day of May 2021.

 

THE HONORABLE FRANKS. WHITNEY
UNITED STATES DISTRICT JUDGE
WESTERN DISTRICT OF NORTH CAROLINA

 
